Exhibit 10.1

SIEBEL SYSTEMS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN


AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005



Purpose and Definitions.

Siebel Systems, Inc. hereby amends and restates this Siebel Systems, Inc.
Nonqualified Deferred Compensation Plan. The Plan was established for the
purpose of providing the Company's eligible employees with a program for
deferring compensation that otherwise would be earned during employment.



It is intended that the Plan and its related Trust shall constitute an unfunded
deferred compensation arrangement for the benefit of a select group of
management or highly compensated employees of the Company and its subsidiaries
for purposes of the federal income tax laws, including Section 409A of the Code
and ERISA, and all documents, agreements or instruments made or given pursuant
to the Plan shall be interpreted so as to effect such intent.

Capitalized terms used in this Plan shall be defined as follows:

A.

  "401(k) Plan" means the Siebel Systems, Inc. 401(k) Salary Deferral Plan, as
it may be amended from time to time.



B.

  "Account" means the bookkeeping Account established on behalf of a Participant
into which Deferred Compensation and Company Contributions, plus earnings and
losses thereon, are recorded. A separate bookkeeping Account shall be maintained
for Deferred Compensation related to Stock Awards.



C.

  "Annual Stock Award Amount" means, with respect to a Participant for any one
Plan Year, the number of shares covered by unvested Stock Awards under any
Company stock incentive plan, deferred in accordance with Section 3.A of this
Plan.



D.

  "Base Pay" means a Participant's base salary without regard to bonuses,
commissions, and other incentive compensation or Stock Awards.



E.

  "Board of Directors" means the Board of Directors of Siebel Systems, Inc.



F.

  "Change in Control Election" means the Participant election with respect to a
Change in Control permitted under Section 7.



G.

  "Change in Control" means any event described in Section 7.



H.

  "Code" means the Internal Revenue Code of 1986, as amended from time to time.



I.

  "Company Contributions" means contributions to the Plan made by the Company,
if any, pursuant to Section 3.E.



J.

  "Company" means Siebel Systems, Inc. and its affiliates.



K.

  "Compensation Committee" means the Compensation Committee of the Board of
Directors of the Company.



L.

  "Deduction Limitation" means the limitations on payment of an Account
described in Section 6.F.



M.

  "Deferred Compensation" means the amount of Variable Pay, Base Pay or Stock
Awards, as applicable, that a Participant elects to defer into the Plan.



N.

  "Disability" or "Disabled" means for Pre-2005 Deferrals that the Participant
has a mental or physical disability as determined by the Plan Committee in
accordance with the standards and procedures used for determining Disability
under the Company's broad-based regular long-term disability plan, if any, under
which the Participant is a participant. At any time that the Company does not
maintain such a long-term disability plan, "Disabled" or "Disability" shall mean
the inability of a Participant, as determined by the Plan Committee,
substantially to perform such Participant's regular duties and responsibilities
due to a medically determinable physical or mental illness which has lasted, or
can reasonably be expected to last, for a period of six (6) consecutive months,
but only to the extent that such definition does not violate the Americans with
Disabilities Act.



For Post-2005 Deferrals, "Disability" means that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

O.

  "Election Form" means the form provided by the Plan Committee on which a
Participant may elect to defer his or her Base Pay, Variable Pay or Stock Awards
for a Plan Year and elect the time and form of distributions from the Plan.



P.

  "ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.



Q.

  "Fixed Date Payout" means the in-service withdrawal permitted under Section
6.B.



R.

  "Investment Funds" means the investment funds described under Section 5.A.



S.

  "Key Employee" means, for purposes of this Plan, and in accordance with
Section 409A of the Code, a key employee as defined in Section 416(i) of the
Code, without regard to paragraph (5) thereof, of a corporation any stock in
which is publicly traded on an established securities market or otherwise.



T.

  "New Employee" means an employee who first performs services for the Company
after the first day of a Plan Year, or for the first Plan Year, who first
performs services for the Company on or after January 1, 2003 and on or before
August 31, 2004.



U.

  "Normal Retirement Age" means the date on which the Participant attains
fifty-nine and one-half (59½) years of age.



V.

  "Participant" means each common-law employee on the United States payroll of
the Company who is designated by the Compensation Committee, in accordance with
the Plan terms, as an eligible employee who may elect to participate in the
Plan.



W.

  "Performance-Based Compensation" means compensation (including amounts
deferred under an Election Form, amounts deferred under the 401(k) Plan, or
amounts deferred under a cafeteria plan of the Company pursuant to Section 125
of the Code) that meets the requirements of performance-based compensation
specified in Section 409A(a)(4)(B)(iii) of the Code and regulations promulgated
thereunder. Performance-Based Compensation shall be designated as such by the
Company and must relate to services performed by the Participant during a
designated incentive period of at least twelve (12) months.



X.

  "Plan Committee" means the Plan Administrative Committee established under
Section 10.



Y.

  "Plan" means this Siebel Systems, Inc. Nonqualified Deferred Compensation
Plan, as it may be amended from time to time.



Z.

  "Plan Year" means the calendar year. The first Plan Year shall be the short
period from September 1, 2004 to December 31, 2004.



AA.

  "Pre-2005 Deferrals" means the portion of the Participant's Account determined
as of December 31, 2004, the right to which is earned and vested as of December
31, 2004, plus earnings and losses allocable to such amounts.



BB.

  "Post-2005 Deferrals" means the portion of the Participant's Account other
than Pre-2005 Deferrals."



CC.

  "Stock" means Siebel Systems, Inc. common stock, $.001 par value, or any other
equity securities of the Company designated by the Compensation Committee.



DD.

  "Stock Award" means an unvested right to shares of Stock (whether in the form
of restricted stock, restricted stock units or otherwise) that has been
designated by the Compensation Committee, in its sole discretion, as eligible
for deferral and awarded to the Participant under any Company stock incentive
Plan.



EE.

  "Stock Award Account" means (i) the sum of the Participant's Annual Stock
Award Amounts, plus (ii) amounts allocated in accordance with all the applicable
allocation provisions of this Plan that relate to the Participant's Stock Award
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant's Stock Award
Account.



FF.

  "Stock Award Amount" means, for any grant of a Stock Award, the number of
shares of Stock covered by such Stock Award deferred in accordance with Section
3.A of this Plan.



GG.

  "Termination of Employment" means the termination of the Participant's
employment with the Company for any reason other than retirement at or following
attainment of Normal Retirement Age.



HH.

  "Total Compensation" means a Participant's compensation for purposes of the
401(k) Plan, but without limitation under Section 401(a)(17) of the Code,
including Base Pay and Variable Pay, but excluding stock option earnings.



II.

  "Trust" means the Siebel Systems, Inc. Nonqualified Deferred Compensation
Trust established in conjunction with this Plan.



JJ.

  "Variable Pay" means a Participant's commissions and bonuses and any other
incentive compensation, excluding Stock Awards.



Eligibility.

Each common-law employee of the Company and its principal subsidiaries who is on
the United States payroll and who is designated by the Compensation Committee as
an eligible employee may participate in the Plan for a Plan Year. Such employee
shall first be eligible to participate in the Plan on the date the employee is
first notified by the Committee of that employee's eligibility.



An election to participate in the Plan shall be made by completing and filing
the Election Form described in Section 3.A. Unless otherwise determined by the
Compensation Committee, the following classes of employees may elect to be
Participants in the Plan.

A.

Except as specified in Section 2.B below, employees on the United States payroll
of the Company whose Total Compensation in the immediately preceding calendar
year (the "look back year") was equal to or in excess of One Hundred
Seventy-Five Thousand Dollars ($175,000);



B.

With respect to New Employees, (i) for the year of hire, an employee whose Base
Pay on an annualized basis is at least One Hundred Fifty Thousand Dollars
($150,000) in his or her year of hire and (ii) for the year following the year
of hire, an employee whose Base Pay on an annualized basis in the look back year
was at least One Hundred Fifty Thousand Dollars ($150,000).



Election to Defer Compensation.

A Participant may elect to defer receipt of a specified percentage, (i) from one
percent (1%) to eighty percent (80%), of the Participant's Base Pay, (ii) from
one percent (1%) to one hundred percent (100%) of the Participant's Variable
Pay, and either (iii) zero percent (0%) or one hundred percent (100%) of each of
the Participant's Stock Awards. In determining the amount of Base Pay eligible
for deferral under this Plan, an amount of Base Pay must remain undeferred such
that the Participant's contributions under the 401(k) Plan, other premiums and
contributions for benefits elected by the Participant and/or required by the
Company, as well as withholdings from pay for benefits, repayments to the
Company previously agreed to by the Participant, and taxes may be made. In
determining the amount of Variable Pay eligible for deferral under this Plan, an
amount of Variable Pay must remain undeferred such that any draws, or other
repayments to the Company previously agreed to by the Participant, may be made.
The Company may adjust a Participant's deferral election in order to cause the
election to meet the requirements of this paragraph.



Election Form.

Each Participant may elect to defer receipt of his or her Base Pay or Variable
Pay, as applicable, by filing with the Company:



For the first Plan Year, the Election Form provided by the Plan Committee at any
time on or before August 31, 2004, for Total Compensation to be paid for
services rendered after August 31, 2004;

For subsequent Plan Years, the Election Form provided by the Plan Committee at
any time prior to December 31 preceding the first day of the relevant Plan Year
with respect to Base Pay or Variable Pay to be earned in such subsequent Plan
Year;

For New Employees, the Election Form provided by the Plan Committee within
thirty (30) days following the date the New Employee is notified in writing by
the Compensation Committee, or its designee, that the New Employee is eligible
to participate in the Plan for Base Pay or Variable Pay earned after the date
the Election Form is filed with the Company.

For Performance-Based Compensation, the Election Form provided by the Plan
Committee no later than six (6) months before the end of the performance period.

For Stock Awards, the Election Form provided by the Plan Committee at any time
prior to December 31 preceding the first day of the relevant Plan Year with
respect to the grant of the Stock Awards. Provided, however, that to the extent
any Stock Award constitutes Performance-Based Compensation, the Election Form
provided by the Plan Committee must be filed with the Company no later than six
(6) months before the end of the performance period. An irrevocable Election
Form must be completed and signed by the Participant with respect to each Stock
Award Amount deferral. Stock Award Amounts shall be allocated to the Participant
on the books of the Company in connection with such an election at the time the
Stock Award would otherwise vest under the terms of the Company's stock
incentive plan and applicable Stock Award agreement, but for the election to
defer.

Notwithstanding the foregoing, in compliance with Notice 2005-1, with respect to
amounts deferred for the 2005 Plan Year under Election Forms that were filed on
or before December 31, 2004, a Participant may elect to make a new election with
respect to such previously deferred amounts by filing a new Election Form with
the Plan Committee. Such new Election Form must be filed by the Participant on
or before December 31, 2005.

Notwithstanding the foregoing, in compliance with Notice 2005-1, with respect to
deferrals that relate all or in part to services performed on or before December
31, 2005, the election timing requirements specified in Section 3.A, above, will
not be applicable to the timing of any elections made on or before March 15,
2005, provided that the amounts to which the deferral election relates have not
been paid or become payable at the time of the deferral election.

The Election Forms shall specify the form in which payments from the Plan shall
be paid to the Participant and, subject to the limitations of Section 6, the
time at which such payments shall commence. The elections shall be delivered to
the Plan Committee, or its designee, in such form as may be permitted by the
Plan Committee, including electronic or telephonic communication.

Furthermore, a Participant may specify on each Election Form a maximum deferral
dollar amount that may be deferred for the relevant tax year for either or both,
or any, of Base Pay and Variable Pay. By way of example, a Participant may elect
to defer 30% of the Participant's Base Pay for the 2006 calendar year, but not
to exceed a maximum deferral amount from Base Pay of $55,000, and 40% of
Variable Pay, but not to exceed a maximum deferral amount from Variable Pay of
$30,000. A Participant may elect to defer only 100% of a Stock Award.

Effect of No Election to Defer.

If a Participant makes no election to defer Base Pay, Variable Pay, or Stock
Awards under the Plan for a Plan Year, any Base Pay, or Variable Pay that the
Participant is entitled to receive for the Plan Year shall be paid to the
Participant at such time, in such manner and in such amounts as is consistent
with the normal payroll practices of the Company or as provided in the relevant
incentive compensation plan or commission program and any Stock Awards will be
vested and/or distributed in accordance with the incentive plan or program under
which the Stock Award was initially awarded or granted.



Leave of Absence.

If a Participant is authorized by the Company for any reason to take a paid
leave of absence from the employment of the Company, the Participant shall
continue to be considered employed by the Company and the Deferred Compensation
shall continue to be withheld during such paid leave of absence in accordance
with this Section 3. For purposes of clarity, payment of short-term, long-term
or state sponsored disability payments to a Participant do not constitute a
"paid leave of absence" for purposes of this Plan; however, any Company-paid
maternity benefit will constitute a "paid leave of absence" for purposes of this
Plan.



If a Participant is authorized by the Company for any reason to take an unpaid
leave of absence from the employment of the Company, or if a Participant is on
leave of absence as a result of his or her Disability, the Participant shall
continue to be considered employed by the Company for purposes of this Plan and
the Participant shall be excused from making deferrals from the date the unpaid
leave of absence begins until the earlier of the date the leave of absence
expires or the Participant returns to a paid employment status. Upon such
expiration or return, as the case may be, deferrals, if any, shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, previously made by the Participant for
that Plan Year.

Irrevocable Election to Defer.

Following a Participant's filing of an Election Form with the Company pursuant
to Section 3.A above, such election to defer compensation shall be irrevocable
with respect to the Plan Year to which it relates, and the Participant shall not
be permitted to change such deferral election for the remainder of the Plan Year
for which the deferral election is in effect, except as otherwise set forth
herein.



Notwithstanding the foregoing, for the 2005 Plan Year only, a Participant who
elected to participate in the Plan for the 2005 Plan Year by filing an Election
Form with the Committee on or before December 31, 2004, may elect (i) to
terminate the Participant's participation in the Plan for the 2005 Plan Year, or
(ii) to cancel the previously made deferral election for the 2005 Plan Year.
Such election to terminate participation in the Plan for the 2005 Plan Year or
to cancel a previously made election for the 2005 Plan Year shall be made by
filing an Election Form with the Committee on or before December 31, 2005. Any
previously deferred amounts that are subject to the elections provided under
this paragraph shall be includable in the income of the Participant for the
Participant's 2005 calendar year, or, if later, in the taxable year in which the
amounts are earned and vested.

Company Contribution.

The Company, in its sole discretion, may make such contributions to the Accounts
of Participants as the Company may determine. If the Company elects to make
Company Contributions for a Plan Year, such Company Contributions shall be in
the amount determined by the Board of Directors or the Compensation Committee
for the relevant Plan Year and shall be allocated to the Accounts of such
Participants as shall be determined by the Company. Nothing in this Section 3.E
requires the Company to make Company Contributions for any Plan Year, nor, if
Company Contributions are made, to allocate such Company Contributions in an
equal or proportional manner among Participant Accounts. If Company
Contributions are made by the Company, such contributions shall be bookkeeping
entries and shall not be subject to investment direction by the Participant. The
Company also reserves the right to impose a vesting schedule on any Company
Contribution made for any Plan Year. Company Contributions, if made, shall be
subject to the same terms, conditions and restrictions as apply to Deferred
Compensation under this Plan except with respect to investment direction.



Sources of Stock.

If Stock is credited under the Plan in the Trust in connection with a deferral
of Stock Awards, the shares so credited shall be deemed to have originated, and
shall be counted against the number of shares reserved, under the employer plan,
program or arrangement that was the source of the original grant of the Stock
Awards.



Crediting of Deferred Compensation and Any Company Contributions.

All amounts of a Participant's Deferred Compensation pursuant to Section 3 and
Company Contributions, if any, made to the Plan on behalf of a Participant shall
be credited to such Participant's Account and may be contributed to the Trust.
The Participant's Annual Stock Award Amounts shall be credited to his or her
Stock Award Account, no later than the close of business on the first business
day after the day on which the Stock Award to which it relates would have
vested, but for the election to defer.



Such Accounts shall be bookkeeping entries only and shall be credited with
earnings and losses in accordance with Section 5. Except as otherwise provided
in Section 6, the amount to be paid to a Participant from the Plan in accordance
with Section 6 shall be an amount equal to the balance of the Participant's
Account at the time of payment.

Investment of Deferred Compensation and Company Contributions.

Investment Funds.

The Investment Funds referred to in this Section 5 shall be selected by the Plan
Committee and may (but need not) be the same Investment Funds in which
investments under the 401(k) Plan are invested. Any amounts held under this Plan
shall be segregated from the amounts held under the 401(k) Plan and shall be
administered in accordance with the terms and conditions of this Plan and shall
not be administered under the terms and conditions of the 401(k) Plan.



Notwithstanding the foregoing, one of the Investment Funds provided under this
Plan shall be a Company Stock Deemed Fund, which shall be treated for Plan
purposes as if it were a mutual fund invested one hundred percent (100%) in
shares of Stock, with any dividends deemed reinvested in additional shares of
Stock.

As necessary or appropriate, the Plan Committee may, in its discretion,
discontinue, substitute or add an Investment Fund; provided however, that the
Plan Committee may never discontinue or substitute for the Company Stock Deemed
Fund.

Notwithstanding any provision of this Plan that may be construed to the
contrary, a Participant's Stock Award Account always must be allocated to the
Company Stock Deemed Fund, may never be reallocated to any other Investment Fund
and must be distributed from the Plan in the form of actual shares of Stock,
with cash being distributed only for fractional shares.

Investments.

In accordance with and subject to the rules and procedures that are established
from time to time by the Plan Committee, in its sole discretion, amounts shall
be credited or debited to a Participant's Account in accordance with the
following rules:



A Participant, in connection with his or her deferral election, shall elect on
the Election Form, one or more Investment Funds to be used to determine the
additional amounts to be credited (or charged, as the case may be) to his or her
Account. The Participant also may, from time to time, by submitting an Election
Form to the Plan Committee, or its designee, change the portion of his or her
Account allocated to each Investment Fund. If an investment election is made in
accordance with the previous sentence, it shall become effective as soon as
administratively practicable and shall continue thereafter until changed in
accordance with the previous sentence. Changes may be made to investment
elections at any time during the Plan Year. Any investment election from a
Participant under this Section 5 shall be delivered to the Plan Committee, or
its designee, in such form as permitted by the Plan Committee, including
electronic or telephonic communication.

In making any election described in this Section 5, the Participant shall
specify, in increments of whole percentage points, the percentage of his or her
Account to be allocated to an Investment Fund. Such election may be made in any
form permitted by the Plan Committee, including electronic or telephonic
communication.

The investment results (either earnings or losses) to be credited to a
Participant's Account will be determined by the Plan Committee, in its sole
discretion, based on the actual performance of the Investment Funds. A
Participant's Account shall be credited or debited as frequently as is
administratively feasible, but no less often than monthly, based on the
performance of each Investment Fund selected by the Participant, as determined
by the Plan Committee in its sole discretion. For purposes of determining such
performance, the Investment Funds will be valued as of the close of each
business day that the New York Stock Exchange is open for trading.

Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Investment Funds are to be used for measurement purposes only, and
a Participant's election of any Investment Fund, the allocation to his or her
Account thereto, the calculation of additional amounts and the crediting or
debiting of such amounts to a Participant's Account shall not be considered or
construed in any manner as an actual investment of his or her Account in any
such Investment Fund. In the event that the Company, in its sole discretion,
decides to invest funds in any or all of the Investment Funds, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant's Account shall at all times be a bookkeeping entry
only and shall not represent any investment made on his or her behalf by the
Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company. The Company does not in any way guarantee any
Participant's Account against loss or depreciation, whether caused by poor
investment performance, insolvency of a deemed investment or by any other event
or occurrence, nor does the Company guarantee that any Participant, other
individual or entity shall be entitled to any particular tax consequence with
respect to the Plan or any credit or payment hereunder.

Payment of Deferred Compensation.

A Participant shall elect, at the time a Participant first files an Election
Form with the Company, the form in which the Participant's Account balance shall
be paid and, subject to the limitations of this Section 6, the date at which
such distribution shall be made or commence. Except as further provided in this
paragraph, or in this Section 6 or in Section 7, the Participant's election of
the date of commencement of distribution or the form of distribution shall be
irrevocable. Notwithstanding the foregoing, a Participant may elect, by filing
such form as prescribed by the Plan Committee, or its designee, to change to a
later date the distribution commencement date previously elected by the
Participant.



With respect to Pre-2005 Deferrals, a change in distribution commencement date
shall be given effect by the Plan Committee only if the new distribution
commencement date elected by the Participant is in a subsequent Plan Year and is
at least twelve (12) months subsequent to the date the election change is filed
by the Participant.

With respect to Post-2005 Deferrals, a change in the distribution commencement
date shall be given effect by the Plan Committee only if the election to change
the distribution commencement date (i) does not take effect until at least
twelve (12) months after the date on which the Election Form is filed with the
Plan Committee, (ii) the first payment with respect to such change in election
is made is deferred for a period of not less than five (5) years after the date
such payment would otherwise have been made, and (iii) the election change, if
it refers to a Fixed Date Payout, must be made at least twelve (12) months prior
to the date of such Fixed Date Payout would otherwise have been made.

Retirement or Termination of Employment.

At such time as the Participant's Termination of Employment occurs, the
Participant's Account balance shall, except as set forth below, be payable to
the Participant in one lump sum commencing no later than sixty (60) days
following the Participant's Termination of Employment date. At such time as the
Participant terminates employment at or following attainment of Normal
Retirement Age, the Participant's Account balance shall be payable to the
Participant in one lump sum or in up to five (5) annual installments as elected
by the Participant and commencing on the date elected by the Participant.



Notwithstanding the foregoing, distributions to a Key Employee as a result of
Termination of Employment, including Termination of Employment upon or following
attainment of Normal Retirement Age, whether the distribution is made in the
form of a lump sum or installments, shall not be made or the payments may not
begin before the date which is six (6) months following the date of the
Termination of Employment, or, if earlier, the date of death of the Key
Employee.

In-Service Withdrawal.

In connection with each annual Election Form, a Participant may irrevocably
elect to receive a future Fixed Date Payout from the Plan with respect to
deferrals and earnings attributable thereto for the Plan Year subject to the
Election Form. A different Fixed Date Payout may apply for different Election
Forms. Subject to the Deduction Limitation and the other terms and conditions of
this Plan, the Fixed Date Payout elected shall be paid out (or the payments
shall begin) no earlier than three (3) years following January 1st of the Plan
Year next following the Plan Year in which the Participant elects the Fixed Date
Payout. A Participant shall elect to receive his or her Fixed Date Payout in a
lump sum or in up to five (5) annual installments. If a Participant does not
elect to have his or her Fixed Date Payout paid in installments, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made or
installments shall commence no later than sixty (60) days following the date
elected for commencement of the Fixed Date Payout. Any such payment made shall
be subject to the Deduction Limitation.



A Participant may modify the date on which any such Fixed Date Payout is to be
paid by submitting a new Election Form; provided that (i) for Pre-2005
Deferrals, any such modification shall not be given effect by the Plan Committee
unless such new Election Form is submitted to and accepted by the Plan Committee
at least thirteen (13) months prior to the scheduled payout date of the
distribution to be modified or revoked and any new payout date designated in
such form is at least two (2) years following the scheduled payout date of the
distribution to be deferred, and (ii) for Post-2005 Deferrals, any such
modification shall not be given effect by the Plan Committee unless such
modification meets the requirements for an election change specified above in
this Section 6.

A Fixed Date Payout shall not be paid if it conflicts with another payment that
is due under the terms of this Plan as a result of the Participant's retirement,
Termination of Employment, unforeseeable emergency, death, Disability, or a
Change in Control. Payments to be made upon a Participant's retirement,
Termination of Employment, unforeseeable emergency, death, or Disability, or as
a result of a Change in Control, shall take precedence over any Fixed Date
Payout.

Unforeseeable Emergency and Financial Hardship Distribution.

Upon petition by the Participant (or the Participant's beneficiary), the Plan
Committee may, in its sole discretion, suspend any deferrals required to be made
by the Participant and accelerate the payment of all or any portion of the
aggregate amount allocated to the Participant's Account in the event of an
unforeseeable emergency caused by an event beyond the control of the Participant
(or the Participant's beneficiary) that would result in severe financial
hardship to the Participant (or the Participant's beneficiary), but only to the
extent of the amount necessary to meet such unforeseeable emergency, including
amounts necessary to pay taxes on the distributed amount.



If, subject to the sole discretion of the Plan Committee, the Participant's
petition for the suspension and/or payout is approved, suspension of deferrals
shall take effect upon the date of approval and a payout in the form of a lump
sum shall be made within sixty (60) days following the date of approval. The
payment of any amount under this Section 6.C shall be subject to the Deduction
Limitation. Once the payout is paid, the Participant shall not be eligible to
participate in the Plan for a period of six (6) months measured from the first
day of the month next following the month in which the payout is paid.

For purposes of this Plan, for Pre-2005 Deferrals, an unforeseeable emergency
shall mean an unanticipated emergency that is caused by an event beyond the
control of the Participant that would result in severe financial hardship to the
Participant not covered by insurance, liquidation of other assets (to the extent
the liquidation itself will not cause severe financial hardship) or cessation of
deferrals under this Plan, resulting from (i) a sudden and unexpected illness or
accident of the Participant or a dependent (as defined in Section 152(a) of the
Code), (ii) a loss of the Participant's property due to casualty, or (iii) such
other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Plan Committee.

For Post-2005 Deferrals, unforeseeable emergency shall mean severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, or a dependent (as described in Section
152(a) of the Code) of the Participant, loss of the Participant's property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

Disability Payout.

If the Participant should become Disabled before receiving any or all of his or
her Account balance, any such unpaid amount may be paid to the Participant in
one lump sum, in up to five (5) annual installments, or in such other payment
form as previously elected by the Participant.



Haircut Provision.

This Section 6.E shall apply only with respect to Pre-2005 Deferrals. A
Participant (or, after a Participant's death, his or her beneficiary) may elect,
at any time, to withdraw all or a portion of his or her Account, calculated as
if a Termination of Employment had occurred as of the day of the election, less
a withdrawal penalty equal to ten percent (10%) of the requested distribution
amount (the net amount shall be referred to as the "Withdrawal Amount"). This
election can be made at any time. The Participant (or his or her beneficiary)
shall make this election by giving the Plan Committee such advance written
notice of the election in such form and at such time as determined from time to
time by the Plan Committee. The Participant (or his or her beneficiary) shall be
paid the Withdrawal Amount in a lump sum within sixty (60) days following his or
her election. Once the Withdrawal Amount is paid, the Participant's
participation in the Plan shall cease and the Participant shall not be eligible
to defer any amount into the Plan for the remainder of the Plan Year during
which the Withdrawal Amount is paid and the entire subsequent Plan Year. The
payment of this Withdrawal Amount shall be subject to the Deduction Limitation,
as defined in this Section 6. This Section 6.E shall not be effective for
Post-2005 Deferrals.



Deduction Limitation on Withdrawal and Payments.

If the Company determines in good faith that there is a reasonable likelihood
that any amount paid to a Participant for a taxable year of the Company would
not be deductible by the Company solely by reason of the limitation under
Section 162(m) of the Code, then to the extent deemed necessary by the Company
to ensure that the entire amount of any distribution to the Participant pursuant
to this Plan is deductible, the Company may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 5. The amounts so deferred and amounts credited thereon shall be
distributed to the Participant or his or her beneficiary (in the event of the
Participant's death) at the earliest possible date, as determined by the Company
in good faith, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m) of the Code, or if earlier, the date
that is twenty-four (24) months following the date on which the distribution was
first distributable to the Participant pursuant to the provisions of this Plan.



Payment in Event of Incompetency.

Notwithstanding the foregoing, if the Plan Committee finds that any person to
whom any amount is payable under this Plan is unable to care for his or her
affairs because of illness or accident, then the Plan Committee may direct that
any payment due such person (unless a prior claim therefore has been made by a
duly appointed legal representative) or any part thereof, be paid or applied for
the benefit of such person (or such person's spouse, children or other
dependents), to an institution maintaining or having custody of such person, or
any other person deemed by the Plan Committee to be a proper recipient on behalf
of such person otherwise entitled to payment, or any of them, in such manner and
proportion as the Plan Committee may deem proper. Any such payment shall be in
complete discharge of the Company's obligations under this Plan.



Change in Form of Payment.

For Pre-2005 Deferrals, a Participant may file with the Plan Committee a change
in the form of payment from lump sum to an installment form, or from one
installment period to a later installment period. Any such change shall be
effective for the Plan Year that begins at least six (6) months after the Plan
Committee's receipt of an Election Form indicating a change in payment method.
Any such election to change a payment method shall be disregarded if any
distribution event occurs prior to the Plan Year for which the changed Election
Form would become effective. In such an event, the form of payment previously in
effect, or required by the distribution event, shall apply as if no change had
been elected.



For Post-2005 Deferrals, a change in the form of distribution shall be given
effect by the Plan Committee only if the election to change the form of
distribution (i) does not take effect until at least twelve (12) months after
the date on which the Election Form is filed with the Plan Committee, (ii) the
first payment with respect to such change in election is made is deferred for a
period of not less than five (5) years after the date such payment would
otherwise have been made, and (iii) the election change, if it refers to a Fixed
Date Payout, must be made at least twelve (12) months prior to the date of such
Fixed Date Payout would otherwise have been made.

Acceleration of Payments

. Payments under the Plan may be accelerated only upon the occurrence of an
event specified in this Section 6.I.



A payment may be accelerated if such payment is made to an alternate payee
pursuant to and following the receipt and qualification of a domestic relations
order as defined in Section 414(p) of the Code.

A payment may be accelerated as may be necessary to comply with a certificate of
divestiture as defined in Section 1043(b)(2) of the Code.

With respect to all deferrals under the Plan, a payment may be accelerated in
the event of a de minimis amount if

the payment accompanies the termination of the entirety of the Participant's
interest in the Plan;

the payment is made on of before the later of

December 31 of the calendar year in which occurs the Participant's Termination
of Employment with the Company, or

the date two and one half (2 ½) months after the Participant's Termination of
Employment with the Company;

the amount of the payment is not greater than Ten Thousand Dollars ($10,000);
and

the amount is paid in a lump sum.

For Post-2005 Deferrals, a payment may be accelerated if the amount of the
payment is not greater than Ten Thousand Dollars ($10,000) and at the time the
payment is made the amount constitutes the Participant's entire interest under
the Plan and the amount is distributed in the form of a lump sum.

A payment may be accelerated to the extent required to pay the Federal Insurance
Contributions Act tax imposed under Sections 3101 and 3121(v)(2) of the Code
with respect to compensation deferred under the Plan (the "FICA Amount").
Additionally, a payment may be accelerated to pay the income tax on wages
imposed under Section 3401 of the Code on the FICA Amount and to pay the
additional income tax at source on wages attributable to the pyramiding Section
3401 wages and taxes. The total payment under this Subsection (v) may not exceed
the aggregate of the FICA Amount and the income tax withholding related to the
FICA Amount.

Change in Control.

Notwithstanding any other provision of this Plan, the Participant may elect that
upon a Change in Control, his or her Account under the Plan shall be paid or
retained as follows:



Paid no later than sixty (60) days following the Change in Control in the form
of a lump sum payment of the Participant's Account; or

Retained in the Plan and administered and distributed in accordance with the
terms of the Plan as in effect following the Change in Control.

For Pre-2005 Deferrals, the Change in Control Election provided in this Section
7 must be made in writing by the Participant and shall be effective only with
respect to a Change in Control that occurs more than six (6) whole calendar
months following the month in which the written Change in Control Election is
provided to the Plan Committee by the Participant.

For Post-2005 deferrals, the Change in Control Election provided in this Section
7 must be made in writing by the Participant at the time the Participant files
an Election Form with the Company.

For purposes of this Plan and any related Trust, the term Change in Control
means any of the following events:

For Pre-2005 Deferrals:

Any consolidation or merger of the Company with or into any other corporation or
corporations in which the stockholders of the Company immediately prior to the
consolidation or merger do not retain a majority of the voting power of the
surviving corporation;

As a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, if the persons who were Directors of the Company
immediately prior to such event no longer constitute a majority of the Company's
Board of Directors;

Any sale of all or substantially all of the assets of the Company; or

Any liquidation or dissolution of the Company.

For Post-2005 Deferrals:

The date that any one person or persons acting as a group acquires ownership of
Employer stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the Employer;

The date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Employer;

The date that any one person or persons acting as a group acquires assets from
the Employer that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Employer immediately prior to such acquisition; or

The date that a majority of members of the Employer's Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or elections.

Payments under this Section 7 shall be subject to the Deduction Limitation.

Payment to Beneficiary or Representative.

If the Participant should die before receiving payment of any or all of his or
her Account, any such unpaid Account balance shall be paid to the beneficiary
last designated by the Participant (or, if no such beneficiary shall survive the
Participant or if no beneficiary has been designated, to the beneficiary
designated by the Participant under the 401(k) Plan, or if no such beneficiary
shall survive the Participant or if no such beneficiary has been designated
under the 401(k) Plan, to the Participant's estate). Such payments to a
beneficiary shall be made in one lump sum or in up to five (5) annual
installments, as previously elected by the Participant.



Each Participant shall have the right, at any time, to designate any person or
persons as such Participant's beneficiary or beneficiaries (both primary and
contingent). Each beneficiary designation shall become effective only when filed
in writing with the Plan Committee during the Participant's lifetime on a form
provided by the Plan Committee.

The filing of a new beneficiary designation form will cancel all beneficiary
designations previously filed pursuant to the Plan. The spouse of a married
Participant domiciled in a community property jurisdiction shall sign any
designation of beneficiary or beneficiaries other than the spouse and have that
designation notarized.

If any distribution is due to a beneficiary and that beneficiary dies before
receiving the distribution, such distribution shall be paid to the estate of
that beneficiary.

Claims.

Applications for Benefits and Inquiries.

Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative). The address of the Plan Administrator is:



Siebel Systems, Inc.
Attn: Sherri Hoff
2207 Bridgepointe Parkway
San Mateo, CA 94404

Denial of Claims.

In the event that any application for benefits is denied in whole or in part,
the Plan Administrator must provide the applicant with written or electronic
notice of the denial of the application, and of the applicant's right to review
the denial. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. The notice of denial will be set forth in a manner designed
to be understood by the applicant and will include the following:



the specific reason or reasons for the denial;

references to the specific Plan provisions upon which the denial is based;

a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

an explanation of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of the applicant's right to bring a civil
action under Section 502(a) of ERISA following a denial on review of the claim,
as described below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time; in which case the Plan Administrator
has up to an additional ninety (90) days for processing the application. If an
extension of time for processing is required, written notice of the extension
will be furnished to the applicant before the end of the initial ninety (90) day
period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

Request for a Review.

Any person (or that person's representative) for whom an application for
benefits is denied, in whole or in part, may appeal the denial by submitting a
request for a review to the Plan Administrator within sixty (60) days after the
application is denied. A request for a review shall be in writing and shall be
addressed to:



Siebel Systems, Inc.
Attn: Sherri Hoff
2207 Bridgepointe Parkway
San Mateo, CA 94404

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into Account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

Decision on Review.

The Plan Administrator will act on each request for review within sixty (60)
days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional sixty (60) days), for processing
the request for a review. If an extension for review is required, written notice
of the extension will be furnished to the applicant within the initial sixty
(60) day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:



the specific reason or reasons for the denial;

references to the specific Plan provisions upon which the denial is based;

a statement that the applicant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

a statement of the applicant's right to bring a civil action under Section
502(a) of ERISA.

Rules and Procedures.

The Plan Administrator will establish rules and procedures, consistent with the
Plan and with ERISA, as necessary and appropriate in carrying out its
responsibilities in reviewing benefit claims. The Plan Administrator may require
an applicant who wishes to submit additional information in connection with an
appeal from the denial of benefits to do so at the applicant's own expense.



Exhaustion of Remedies.

No legal action for benefits under the Plan may be brought until the applicant
(i) has submitted a written application for benefits in accordance with the
procedures described above, (ii) has been notified by the Plan Administrator
that the application is denied, (iii) has filed a written request for a review
of the application in accordance with the appeal procedure described above, and
(iv) has been notified in writing that the Plan Administrator has denied the
appeal; provided, however, that legal action may be brought if the Plan
Administrator has not acted on the claim or the request for review within the
applicable time limits specified above.



Administration.

The Plan shall be administered by the Plan Committee which shall be appointed by
the Board of Directors or by the Compensation Committee. The Plan Committee
shall have full power, discretion and authority to interpret, construe and
administer this Plan and any part hereof, and the Plan Committee's
interpretation and construction thereof, and actions hereunder, shall be binding
and conclusive on all persons for all purposes. The Plan Committee may employ
legal counsel, consultants, actuaries and agents as it may deem desirable in the
administration of the Plan and may rely on the opinion of such counsel or the
computations of such consultant or other agent. The Plan Committee shall provide
for the keeping of written minutes of its actions hereunder.



Expenses.

Expenses related to the administration of this Plan, including, as applicable,
but not limited to, recordkeeping, trustee, accounting or legal fees, shall be
paid from the general assets of the Company including, if the Company so
directs, from any assets held in the Trust.



Unsecured Funds.

Payments may be paid in cash from the Trust, the assets of which shall be
considered to be the general funds of the Company. To the extent not paid from
the Trust, payments under this Plan shall be made from the general assets of the
Company. No other special or separate fund shall be established and no other
segregation of assets shall be made to assure the payment of any Participant's
Account balance. The Participant shall have no right, title or interest whatever
in or to any investment which the Company may make to aid it in meeting its
obligations hereunder or to any assets of the Trust. Nothing contained in this
Plan, and no action taken pursuant to the Plan provisions, shall create or be
construed to create a fiduciary relationship between the Company and the
Participant or any other person.



To the extent that any person acquires a right to receive payments from the
Company hereunder such right shall be no greater than the right of an unsecured
creditor of the Company. Rights to benefit payments under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or of the Participant's beneficiaries, except if the Plan Committee receives an
acceptable domestic relations order with respect to a Participant's Account
under the Plan. For this purpose, the term domestic relations order shall have
the meaning given it in Section 414(p) of the Code. It is the intention of the
Company that the Plan be unfunded for tax purposes and for purposes of Title I
of ERISA.

Other Benefits.

This Plan shall be in addition to any rights of the Participant under any other
agreement with the Company, if any, and shall not affect or reduce any benefit
or compensation inuring to the Participant of a kind not expressly provided for
in this Plan.



Withholding

. The Company may withhold from a payment any federal, state, or local taxes
required by law to be withheld with respect to such payment. Federal, state, or
local taxes imposed with respect to additions to a Participant's Account shall
be satisfied by withholding from amounts otherwise payable by the Company to the
Participant or, in the sole discretion of the Plan Committee, by a reduction in
the amount credited to such Participant's Account.



For each Plan Year in which an Annual Stock Award Amount is being withheld from
a Participant, the Company shall withhold from that portion of a Participant's
Base Pay or Incentive Pay that is not being deferred, in a manner determined by
the Company, the Participant's share of federal or state employment taxes on
such Annual Stock Award Amount. If necessary, the Plan Committee may reduce the
Annual Stock Award Amount in order to comply with this Section 14.

By electing to make a deferral under this Plan, the Participant authorizes any
required withholding from, at the Company's election, distributions of Stock,
payroll and any other amounts payable to the Participant, and the Participant
otherwise agrees to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
of a subsidiary, if any, which arise in connection with payments from this Plan.
Unless the tax withholding obligations of the Company and/or any subsidiary are
satisfied, the Company shall have no obligation to make distributions under this
Plan.

Employment and Benefits Rights

. Any benefit payable under this Plan shall not be deemed compensation or other
compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of the Company for the benefit of its employees except
to the extent otherwise provided in such plan or arrangement or required to
comply with laws applicable to such plan or arrangement. Neither this Plan nor
any action taken hereunder shall be construed as giving to any employee the
right to be retained in the employ of the Company or as affecting the right of
the Company to dismiss any employee.



Binding Effect: Nonassignability.

This Plan shall be binding upon and inure to the benefit of the Company and its
successors and assigns and the Participant and the Participant's designees and
estate. Neither the Participant or the Participant's designees or estate shall
commute, encumber, sell or otherwise dispose of the right to receive the
payments provided for in this Plan, which payments and the rights thereto are
expressly declared to be nontransferable and nonassignable, except as provided
in Section 12.



Amendment, Termination.

This Plan may be amended, suspended or terminated, in whole or in part, by the
Board of Directors, or the Compensation Committee, but no such action shall
retroactively impair or otherwise adversely affect the rights of any person to
benefits under this Plan that have accrued prior to the date of such action, as
determined by the Plan Committee.



The Board of Directors or the Compensation Committee may determine that a
Participant shall no longer be a Participant in the Plan. If the Board of
Directors or the Compensation Committee terminates a Participant's participation
in the Plan, then the Board of Directors or the Compensation Committee also
shall determine if such Participant's benefits shall be (i) paid to the
Participant as soon as administratively feasible following such termination of
participation to the extent such payment would meet the requirements of Section
6.I(iii) or (iv), or (ii) held in the Plan and paid in accordance with the most
recent election of the Participant on file with the Plan Committee or its
designee.

Notwithstanding the foregoing, if there is a Change in Control and the successor
employer, by resolution of its board of directors, elects, within twelve (12)
months following the Change in Control, not to continue to sponsor the Plan,
then the Plan shall terminate and the Account balances, or remaining Account
balances, of each Participant, whether such Participant is receiving installment
payments or not, shall be paid to the Participant in a single lump sum payment.
Such lump sum payment shall be made within sixty (60) days following the
adoption of the resolutions of the board of directors of the successor employer
not to continue to sponsor the Plan.

Governing Law

. Except to the extent preempted by applicable federal law, this Plan shall be
governed by the laws of the State of California as from time to time in effect.



Captions; Entire Agreement

. The captions preceding the Sections hereof have been inserted solely as a
matter of convenience and in no way define or limit the scope or intent of any
provision hereof.



Scrivener's Error

. Notwithstanding any other provision of the Plan to the contrary, if there is a
scrivener's error in properly transcribing this Plan, it shall not be a
violation of the Plan terms to operate the Plan in accordance with its proper
provisions, rather than in accordance with the terms of the Plan, pending
correction of the Plan through Plan amendment. In addition, any provisions of
the Plan improperly added as a result of scrivener's error shall be considered
null and void as of the date such error occurred.



Compliance with Section 409A of the Code.

This Plan is intended to comply with the requirements of Section 409A of the
Code and regulations and other guidance thereunder. To the extent one or more
provisions of this Plan do not comply with Section 409A of the Code, such
provision shall be amended as soon as administratively feasible to so comply.



Executed on behalf of the Company, effective as of the date first written above.

Siebel Systems, Inc.

By: /s/Kenneth A. Goldman

Name: Kenneth A. Goldman
Title: SVP, Finance and Administration and Chief Financial Officer




--------------------------------------------------------------------------------




APPENDIX A

DISABILITY CLAIMS PROCEDURES

The following claim procedures shall apply only for disability benefits payable
under the Plan. An Authorized Representative may act on a Participant's behalf
in pursuing a benefit claim or appeal of an Adverse Benefit Determination.

Definitions.

"Adverse Benefit Determination"

means any of the following:



a denial, reduction, or termination of a benefit by the Plan, or a failure of
the Plan to provide or make payment (in whole or in part) for a benefit; and

a denial, reduction, or termination of a benefit by the Plan, or a failure of
the Plan to provide or make payment (in whole or in part) for a benefit
resulting from the application of any utilization review.

"Authorized Representative"

means an individual who is authorized to represent a Participant or beneficiary
with respect to any claims or appeals filed pursuant to these procedures.
Whether an individual is an Authorized Representative will be determined by the
Claims Administrator in accordance with reasonable procedures established by the
Plan.



"Claimant"

means a Participant or beneficiary who has submitted a claim for benefits in
accordance with these Claims Procedures.



"Health Care Professional"

means a physician or other health care professional who is licensed, accredited,
or certified to perform specified health services consistent with applicable
state law.



"Relevant Records"

means any document, record, or other information that:



the Claims Administrator relied upon in making a benefit determination for the
Claimant's claim;

was submitted, considered, or generated in the course of making the benefit
determination for a claim, without regard to whether such document, record, or
other information was relied upon in making the benefit determination;

demonstrates compliance with the administrative processes and safeguards
required pursuant to Department of Labor Regulations in making the benefit
determination for a claim; or

constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for a Claimant's diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

Claims Procedure- Disability Claims.

In the case of a Disability Claim, the Claims Administrator will notify the
Claimant of the Plan's Adverse Benefit Determination within a reasonable time,
but not later than forty-five (45) days after the Plan receives the claim. The
Plan may extend this period for up to thirty (30) days, provided that the Claims
Administrator both (i) determines that such an extension is necessary due to
matters beyond the control of the Plan, and (ii) notifies the Claimant, prior to
the expiration of the initial forty-five (45) day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to make a
decision.



If, prior to the end of the first thirty (30) day extension period, the Claims
Administrator determines that, due to matters beyond the control of the Plan, a
decision cannot be rendered within the first thirty (30) day extension period,
the period for making a determination may be extended for an additional thirty
(30) days. Such additional extension is permitted only if (i) the Claims
Administrator notifies the Claimant, prior to the end of the first thirty (30)
day extension, of the circumstances requiring the second thirty (30) day
extension and (ii) the Claims Administrator notifies the Claimant of the date
the Plan expects to render the decision.

Any notice of extension will explain the standards on which the Claimant's
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve these issues. A
Claimant will be given at least forty- five (45) days to provide the requested
information.

Calculating Time Periods For Claims Procedure.

The time within which a benefit determination is required to be made will begin
at the time a claim is filed in accordance with these procedures, without regard
to whether all the information necessary to make a benefit determination
accompanies the filing. In the event that the time within which a benefit
determination is required to be made is extended due to the Claimant's failure
to submit information necessary to decide a claim, the period for making the
benefit determination will be suspended from the date on which the Claims
Administrator sends the notification of extension to the Claimant until the date
on which the Claimant responds to the request for additional information.



Notice of Benefit Determination.

The Claims Administrator will provide the Claimant with written or electronic
notification of any Adverse Benefit Determination. If the notice of an Adverse
Benefit Determination is provided electronically, such notice will comply with
the standards imposed by the Department of Labor Regulations.



Any notice of Adverse Benefit Determination will set forth, in a manner
calculated to be understood by the Claimant:

the specific reason or reasons for the Adverse Benefit Determination;

references to the specific Plan provisions on which the Adverse Benefit
Determination is based;

a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

a description of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of the Claimant's right to bring a civil
action under Section 502(a) of ERISA following an Adverse Benefit Determination
on review; and

if an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the Adverse Benefit Determination, either (i) the specific rule,
guideline, protocol, or other similar criterion, or (ii) a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the Adverse Benefit Determination and that a copy of such rule, guideline,
protocol, or other criterion will be provided free of charge to the Claimant
upon request.

Review Procedure.

If the Claimant receives an Adverse Benefit Determination, the Claimant may
appeal the Adverse Benefit Determination within one hundred eighty (180) days
after the Claimant's receipt of the notice of Adverse Benefit Determination. The
Claimant must make any appeal in writing. The appeal must be addressed to the
Review Panel of the Claims Administrator.



During the one hundred eighty (180) day period, the Claimant may:

submit written comments, documents, records, and other information relating to
the claim for benefits; and

request and receive, free of charge, reasonable access to, and copies of, all
Relevant Records.

The Review Panel shall consist of one or more individuals who are neither the
individuals who made the initial Adverse Benefit Determination, nor the
subordinate of any of such individuals. The review of the Claimant's appeal will
not give deference to the initial Adverse Benefit Determination. The review will
take into account all comments, documents, records, and other information that
the Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

In deciding the appeal of an Adverse Benefit Determination that is based in
whole or in part on a medical judgment, the Review Panel will consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment. Such health care
professional must be an individual who is neither the individual who was
consulted in connection with the initial Adverse Benefit Determination, nor the
subordinate of such individual.

The Review Panel will provide the Claimant with the identification of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the Claimant's Adverse Benefit Determination, without regard to whether the
advice was relied upon in making the benefit determination.

Timing of Notice of Benefit Determination on Review.

In the case of a Disability Claim, the Claims Administrator will notify the
Claimant of the Plan's benefit determination on review within a reasonable
period, but not later than forty-five (45) days after the Plan receives the
Claimant's request for review of an Adverse Benefit Determination. The Claims
Administrator may extend this period for up to an additional forty-five (45)
days if the Claims Administrator determines that special circumstances exist,
such as the need to hold a hearing.



If the Claims Administrator determines that an extension is required, the Claims
Administrator will provide the Claimant written notice of the extension before
the end of the initial forty-five (45) day period. The extension notice will
describe the special circumstances requiring the extension and the date by which
the Plan expects to make a decision on the Claimant's appeal.

Calculating Time Periods for Review Procedure.

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is filed in accordance with subsection
(e), without regard to whether all the information necessary to make a benefit
determination on review accompanies the filing.



Notice of Benefit Determination on Review.

The Claims Administrator will provide the Claimant with written or electronic
notification of the Plan's benefit determination on review. Any electronic
notification shall comply with the Department of Labor Regulations.



In the case of an Adverse Benefit Determination, the notification will set
forth, in a manner calculated to be understood by the Claimant:

the specific reason or reasons for the Adverse Benefit Determination;

reference to the specific Plan provisions on which the benefit determination is
based;

a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all Relevant Records;

a statement of the Claimant's right to bring an action under Section 502(a) of
ERISA;

if an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the Adverse Benefit Determination, either the specific rule,
guideline, protocol, or other similar criterion, or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
Adverse Benefit Determination and that a copy of the rule, guideline, protocol,
or other similar criterion will be provided free of charge to the Claimant upon
request; and

the following statement: "You and your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact the local U.S. Department of Labor Office and your State
insurance regulatory agency."




--------------------------------------------------------------------------------


